UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2012 BSD MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10783 75-1590407 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2188 West 2200 South Salt Lake City, Utah 84119 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code:(801) 972-5555 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On February 2, 2012, BSD Medical Corporation (the “Company”) held its 2012 Annual Meeting of Stockholders (“Annual Meeting”).The matters voted on and the results of the votes were as follows: 1.The stockholders elected seven members to the Board of Directors to serve until the next annual meeting or until their successors are duly elected and qualified.The votes regarding this proposal were as follows: Shares For Withheld Broker Non-Vote Timothy C. McQuay Harold R. Wolcott Gerhard W. Sennewald Michael Nobel Douglas P. Boyd Steven G. Stewart Damian E. Dupuy 2.The stockholders ratified the selection of Tanner LLC as the Company’s independent registered public accountants for the fiscal year ending August 31, 2012.The votes regarding this proposal were as follows: Shares For Shares Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BSD MEDICAL CORPORATION Date:February 7, 2012 By:/s/ DennisP. Gauger Name:DennisP. Gauger Title:Chief Financial Officer -2-
